DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated March 17, 2021 in which claim 17 has been added.  Therefore, claims 1-17 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to an apparatus which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
a communication unit used to access a network;
a storage unit that stores various programs; and
a processor that reads a predetermined program from the storage unit and executes the program,
wherein:
the processor is configured to execute:
setting a core account within the storage unit of the portable terminal device,
accessing a server of a financial company contracted by a user of the portable terminal device using the communication unit, and setting a link between the core account and a financial account of the user provided in the financial company,
obtaining from the server of the financial company deposit and withdraw information on the financial account of the user, and storing the deposit and withdraw information into the core account,
computing an individual rating score of the user using a predetermined rating method based at least on the deposit and withdraw information and personal information of the user,

obtaining from the management server information on a service or good corresponding to the sent individual rating score, and
providing the obtained service or good information corresponding to the sent individual rating score to the user, wherein
the individual rating score is information representing personal history and background information of the user without directly associating  the personal information of the user, and thus is incapable of identifying the user, and
the personal information of the user other than the information that identifies the portable terminal device is not sent to the management server.
THE LIMITATIONS OF 
setting a core account,
accessing financial company contracted by a user, and setting a link between the core account and a financial account of the user provided in the financial company,
obtaining from the financial company deposit and withdraw information on the financial account of the user, and storing the deposit and withdraw information into the core account,
computing an individual rating score of the user using a predetermined rating method based at least on the deposit and withdraw information and personal information of the user,
sending the computed individual rating score and information, and

providing the obtained service or good information corresponding to the sent individual rating score to the user, wherein
the individual rating score is information representing personal history and background information of the user without directly associating the personal information of the user, and thus is incapable of identifying the user, and
the personal information of the user is not sent; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Additionally, the limitation of “the processor is further configured to, in computing the individual rating score, compute the individual rating score using the information on the friendship status of the user.”, is directed a mathematical equation, which falls within the category of Mathematical Calculations.  
Other than reciting a “communication unit”, “storage unit”, and “processor”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “communication unit”, “storage unit”, and “processor” language; “setting”, “accessing”, “obtaining”, “computing”, “sending”, and “obtaining” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “communication unit”, “storage unit”, and “processor”, to perform the “setting”, “accessing”, “obtaining”, “computing”, “sending”, and “obtaining”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “setting”, “accessing”, “obtaining”, “computing”, “sending”, and “obtaining” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations 
Dependent claims 2-6 and 17  further define the abstract idea that is present in their respective independent claim 1, thus, they correspond to Certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-6 and 17 are directed to an abstract idea.  (MPEP 2106.05(h)).  

AS TO CLAIM 7:
Claim 7 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 7 recites the limitations of:
a portable terminal device including;
a communication unit used to access a network;
a storage unit that stores various programs; and 
a processor that reads a predetermined program from the storage unit and executes the program, 
wherein: 
the processor is configured to execute: 
setting a core account within the storage unit of the portable terminal device,

obtaining from the server of the financial company deposit and withdraw information on the financial account of the user, and storing the deposit and withdraw information into the core account, 
computing an individual rating score of the user using a predetermined rating method based at least on the deposit and withdraw information and personal information of the user,
sending the computed individual rating score and information that identifies the portable terminal device to a management server for managing a predetermined service site, and 
obtaining from the management server information on a service or good corresponding to the sent individual rating score, and 
providing the obtained service or good information corresponding to the sent individual rating score to the user, wherein 
the individual rating score is information representing personal history and background of the user without directly associating the personal information of the user, and thus is incapable of identifying the user, and
the personal information of the user other than the information that identifies the portable terminal device is not sent to the management server
the management server that provides the service site; and

wherein:
the management server discloses the individual rating score of the user on the service site, and permits access to the individual rating score from the server of the company, and
the server of the company accesses the management server to obtain the individual rating score of the user, determines a content of a service or good to be provided to the user on the basis of the individual rating score, and sends to the management server an offer to provide the service or good, and
the management server does not hold the personal information of the user other than the information that identifies the portable terminal at a time point when the management server discloses the individual rating score of the user.
THE LIMITATIONS OF 
setting a core account,
accessing a financial company contracted by a user, and setting a link between the core account and a financial account of the user provided in the financial company,
obtaining from the financial company deposit and withdraw information on the financial account of the user, and storing the deposit and withdraw information into the core account, 
computing an individual rating score of the user using a predetermined rating method based at least on the deposit and withdraw information and personal information of the user,

obtaining information on a service or good corresponding to the sent individual rating score, and 
providing the obtained service or good information corresponding to the sent individual rating score to the user, wherein 
the individual rating score is information representing personal history and background of the user without directly associating the personal information of the user, and thus is incapable of identifying the user, and the personal information of the user; and
disclosing the individual rating score of the user, and permitting access to the individual rating score from the company, and
obtaining the individual rating score of the user, determining a content of a service or good to be provided to the user on the basis of the individual rating score, and sending an offer to provide the service or good, and
not holding the personal information of the user at a time point when disclosing the individual rating score of the user; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “portable device” and “server”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “portable device” and “server” language; “setting”, “accessing”, “sending”, “computing”, “disclosing”, “obtaining”, “providing”, and 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “portable device” and “server”, to perform the “setting”, “accessing”, “sending”, “computing”, “disclosing”, “obtaining”, “providing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “disclosing”, “obtaining”, and “withholding” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic 
Dependent claims 8-17 further define the abstract idea that is present in their respective independent claim 7, thus, they correspond to Certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 8-17 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-17 are not patent eligible.

Response to Arguments
Applicant’s arguments filed on March 17, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-17, Examiner notes the following:
Applicant next discusses DDR and argues that that the concepts of the present claims recite significantly more than the abstract idea.  Examiner notes that, as per the guidelines in Step 2A, Examiner identified the abstract idea of a Method of Organizing 
With respect to the § 112(a) rejections from the previous Office communication mailed on February 17, 2021, Examiner notes that the rejection is withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693